      Case 2:21-cv-00005-WHA-JTA Document 9 Filed 03/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

WILLIAM T. DAVIS,                         )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      CASE NO. 2:21-CV-5-WHA-JTA
                                          )
JUDGE SHORT, et al.,                      )
                                          )
       Defendants.                        )

                                       ORDER

       This case is before the Court on a Recommendation of the Magistrate Judge entered

on February 12, 2021. Doc. 8.          There being no timely objection filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff

to comply with the orders of the Court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 10th day of March 2021.



                                      /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATES DISTRICT JUDGE
